UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 TUCOWS INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: July 31, 2013 Dear Fellow Shareholder: You are cordially invited to attend the 2013 annual meeting of shareholders of Tucows Inc. to be held at the offices of the company, 96 Mowat Avenue, Toronto, Ontario, M6K 3M1, Canada, on Wednesday, September 11, 2013, at 4:30 p.m. (local time). The accompanying notice of annual meeting and proxy statement describes the matters we will discuss and vote on at the annual meeting. You will also have an opportunity to ask questions. Please read the accompanying notice of annual meeting and proxy statement carefully. It is important that your shares be represented at the meeting, whether or not you attend the meeting and regardless of the number of shares you own. Whether or not you plan to attend, you can ensure that your shares are represented and voted at the annual meeting in accordance with your instructions by promptly completing, signing, dating and returning the enclosed proxy card in the envelope provided, or by voting your shares over the phone or Internet. You can revoke your proxy anytime before the annual meeting and issue a new proxy as you deem appropriate. You will find the procedures to follow if you wish to revoke your proxy on page3 of this proxy statement. If you decide to attend the annual meeting and wish to change your proxy vote, you may do so by voting in person at the meeting. Your vote is very important. We look forward to seeing you on September 11, 2013. Sincerely, Elliot Noss President and Chief Executive Officer TUCOWS INC. 96 Mowat Avenue Toronto, Ontario M6K 3M1 Canada NOTICE OF ANNUAL MEETING OF SHAREHOLDERS September 11, 2013 The 2013 annual meeting of shareholders of Tucows Inc. will be held at 4:30 p.m. (local time) on September 11, 2013 at the offices of the company, 96 Mowat Avenue, Toronto, Ontario, M6K 3M1, Canada, to: 1. Elect seven directors to serve on our Board of Directors until the next annual meeting of shareholders or until their successors are duly elected and qualified; 2. Ratify the appointment of KPMG LLP as our independent public accountants to audit our financial statements for the year ending December 31, 2013; and 3. Transact such other business as may properly come before the meeting and any and all adjournments and postponements thereof. At the annual meeting, the Board of Directors intends to present Allen Karp, Rawleigh Ralls, Erez Gissin, Joichi Ito, Lloyd Morrisett, Elliot Noss, and Jeffery Schwartz as nominees for election to the Board of Directors. Only shareholders of record on the books of the company at the close of business on July 15, 2013 will be entitled to notice of, and to vote at, the annual meeting and any adjournment or postponement thereof. Your vote is important. Whether or not you plan to attend the meeting, we encourage you to read our proxy statement and vote as soon as possible. As Tucows shareholders, you should have received the formal Notice of Internet Availability of Proxy Materials (the “Availability Notice”) in the mail. If you did not receive the card in the mail, contact investor relations, (416) 538-5493. We will make available at the annual meeting a complete list of the shareholders entitled to vote at the annual meeting, and you may examine the list for any purpose related to the annual meeting. As part of our efforts to cut unnecessary expenses and conserve the environment, Tucows has elected to provide Internet access to the proxy statement and annual report rather than mailing paper reports. This reduces postage and printing expenses and paper waste. We are sending the Availability Notice to our shareholders on or about July 31, 2013. All shareholders will have the ability to access the proxy materials on the Internet. Shareholders will also have the ability to request a printed set of the proxy materials. Instructions on how to access the proxy materials on the Internet or to request a printed copy may be found in the Availability Notice. Michael Cooperman Chief Financial Officer and Secretary Toronto, Ontario July 31, 2013 1 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on September 11, 2013: Your vote is important. Please vote by using the internet, by telephone or if specifically requested, by signing and returning the proxy card attached to the proxy materials as soon as possible to ensure your representation at the annual meeting. We are furnishing proxy materials to you on the Internet. No printed materials will be available unless you specifically request them by following the instructions in the “Notice of Internet Availability of Proxy Materials.” The Notice of Internet Availability will also instruct you as to how you may vote your proxy. This proxy statement and the 2012 Annual Report on Form 10-K are available at http://www.cfpproxy.com/7175 for viewing, downloading and printing. A copy of our Annual Report on Form 10-K for the fiscal year ended December31, 2012 as filed with the Securities and Exchange Commission, except for exhibits, will be furnished without charge to any shareholder upon written or oral request to Tucows Inc., 96 Mowat Ave, Toronto, Ontario M6K 3M1, Attention: Investor Relations, Telephone: (416)538-5493. 2 TUCOWS INC. 96 Mowat Avenue Toronto, Ontario M6K 3M1 Canada PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS September 11, 2013 We are sending this proxy statement to shareholders of Tucows Inc., a Pennsylvania corporation (“Tucows” or the “Company”), in connection with our board of directors’ solicitation of proxies for use at our annual meeting of shareholders on September 11, 2013. We invite you to attend in person. We have also enclosed our 2012 Annual Report on Form 10-K (which does not form a part of the proxy solicitation material). VOTING INFORMATION Record date. The record date for the annual meeting was July 15, 2013. You may vote all shares of our common stock that you owned as of the close of business on that date. On July 15, 2013, we had 43,227,058 shares of common stock outstanding. Each share of common stock is entitled to one vote on each matter to be voted at the annual meeting. We will begin mailing this proxy statement and the proxy card on or about July 31, 2013 to shareholders of record as of the close of business on the record date. How to vote. By mail. If you hold your shares through a securities broker (that is, in street name), you may complete and mail the voting instruction card forwarded to you by your broker. If you hold your shares in your name as a holder of record, you can vote your shares by proxy by completing, signing and dating the proxy card and returning it in the enclosed postage-paid envelope. A properly completed and returned proxy card will be voted as you instruct, unless you subsequently revoke your instructions. By telephone. If you hold your shares through a securities broker, you may vote by telephone by following the instructions included with the voting instruction card forwarded to you by your broker. If you vote your shares via telephone, you may incur additional charges. By Internet. If you hold your shares through a securities broker, you may vote your shares via the Internet by following the instructions included with the voting instruction card forwarded to you by your broker. If you vote your shares via the Internet, you may incur costs such as telephone and Internet access charges. At the annual meeting. Submitting your vote by mail or via the Internet does not limit your right to vote in person at the annual meeting if you later decide to do so. If you hold your shares in street name and want to vote in person at the annual meeting, you must obtain a proxy from your broker and bring it to the annual meeting. Revoking your proxy. You can revoke your proxy at any time before your shares are voted at the annual meeting by: • sending a written notice of revocation to our secretary at our principal executive office (96 Mowat Avenue, Toronto, Ontario, M6K 3M1, Canada); • submitting a properly executed proxy showing a later date to our secretary at our principal executive office; or • attending the annual meeting and voting in person. Merely attending the annual meeting will not revoke your proxy. 3 Returning your proxy without indicating your vote. If you return a signed proxy card without indicating your vote and do not revoke your proxy, your shares will be voted according to the Board of Directors’ recommendations. Withholding your vote or voting to “abstain.” In the election of directors, you can withhold your vote for any of the nominees. Withheld votes will be excluded entirely from the vote and will have no effect on the outcome. On the other proposals, you can vote to “abstain.” If you vote to “abstain,” your shares will be excluded entirely from the vote and will have no effect on the outcome. Quorum required to hold the annual meeting. On September 11, 2013, we need a majority of shares of common stock outstanding as of July 15, 2013, the record date, present, in person or by proxy, to have a quorum to be able to hold the annual meeting. Shares represented by a properly signed and returned proxy are considered present at the annual meeting for purposes of determining a quorum, regardless of whether the holder of such shares or proxy withholds his, her or its vote or abstains. Broker non-votes also count as shares present at the annual meeting for purposes of a quorum. Vote required to elect directors. A plurality of the votes cast is required for the election of directors. Accordingly, the nine nominees for election as directors who receive the highest number of votes actually cast will be elected. Vote required to ratify the appointment of KPMG LLP. The affirmative vote of a majority of the votes cast by all holders of shares of common stock represented at the annual meeting, in person or by proxy, and entitled to vote is required to ratify the appointment of KPMG LLP as our independent public accountant for the year ended December 31, 2013. Street Name Shares and Broker Non-Votes. If you hold your shares in “street name” through a broker or other nominee, your broker or nominee may not be permitted to exercise voting discretion with respect to some of the matters to be acted upon. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters. Routine matters include the election of directors. Non-routine matters include matters such as the approval of stock plans. Therefore, if you do not give your broker or nominee specific instructions, your shares may not be voted on non-routine matters and will not be counted in the voting results. Shares represented by such “broker non-votes” will be counted in determining whether there is a quorum. Broker non-votes will not be counted toward a nominee’s total of affirmative votes in the election of directors and will have no effect on the approval of the other proposals. Postponement or adjournment of the annual meeting. If the annual meeting is postponed or adjourned, your proxy will still be valid and may be voted at the rescheduled meeting. You will still be able to revoke your proxy until it is voted. 4 BENEFICIAL OWNERSHIP OF COMMON STOCK AND RELATED SHAREHOLDER MATTERS Stock ownership of executive officers and directors. The following table sets forth the beneficial ownership of our common stock, as of July 15, 2013, by our Chief Executive Officer, our two other most highly compensated executive officers, each of our directors and all of our directors and executive officers as a group. The information on beneficial ownership in the table and related footnotes is based upon data furnished to us by, or on behalf of, the persons referred to in the table. Unless otherwise indicated in the footnotes to the table, each person named has sole voting power and sole investment power with respect to the shares included in the table. Beneficial Ownership of Common Stock Name Common Stock Beneficially Owned Excluding Options Stock Options Exercisable within 60 Days of July 15, 2013 Total Common Stock Beneficially Owned Percent of
